COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-402-CV
 
IN RE GRAND TEXAS HOMES, INC.                                         RELATORS
D/B/A GRAND HOMES, 
GRAND HOMES 2003, L.P., 
GRAND HOMES 2000, L.P. 
AND MELANIE BRUTON                                                                        
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL 
B:  MCCOY, LIVINGSTON, and WALKER,
JJ. 
 
DELIVERED: 
February 21, 2008




    [1]See
Tex. R. App. P. 47.4.